Citation Nr: 0212137	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-14 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel





INTRODUCTION


The veteran had active military service from October 1961 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a February 2001 informal hearing presentation, the 
veteran's representative raised the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for PTSD.  Thereafter, in a 
June 2001 decision, the Board remanded the veteran's appealed 
claim with respect to an acquired psychiatric disorder on the 
grounds that it was inextricably intertwined with the non-
appealed issue of PTSD.  

The RO has not undertaken a formal rating action with respect 
to the veteran's claim of PTSD as was requested in the 
Board's remand order.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  The Board commits 
error if it does not ensure that those orders are complied 
with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Stegall recognized that an exception existed where the error 
was harmless.

In deciding whether a pending claim, is inextricably 
intertwined with an issue on appeal, the question is whether 
the RO would have to reexamine the merits of a claim denied 
by the Board in order to adjudicate the pending claim.  
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, 
the Board is allowing the veteran's claim.  There would, 
therefore, be no denied claim for the RO to reexamine in 
adjudicating the PTSD claim.  Thus, the PTSD claim is no 
longer inextricably intertwined with the issue currently 
before the Board.  

The RO's failure to adjudicate the PTSD claim is harmless.  
However, that issue is again referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  In an April 1995 Board decision, the veteran's claim for 
service connection for an acquired psychiatric disorder was 
denied.  The decision was not appealed.  

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of evidence previously 
of record, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  An acquired psychiatric disability, schizophrenia/bipolar 
disorder began in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

2.  An acquired psychiatric disorder was incurred during 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The veteran has been notified of the VCAA and VA's duty to 
assist him in developing his claim.  As explained below, new 
and material evidence to reopen the veteran's claim for an 
acquired psychiatric disorder other than PTSD has been 
received.  Moreover, the Board's decision is favorable to the 
veteran.  Therefore, with respect to the issue on appeal, 
there is no further action that should be undertaken to 
comply with the provisions of the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  

Service incurrence of psychoses may be presumed if the 
disease/disorder is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101(3) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Generally, a claim that has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

By way of brief history, service connection for an acquired 
psychiatric disorder was initially denied by the RO in 
November 1970, and subsequently by the Board in March 1988.  
In a July 1990 decision, the Board held that evidence 
submitted since its previous decision in March 1988 was new 
and material for purposes of reopening the claim for service 
connection for an acquired psychiatric disorder, but then 
proceeded to deny service connection for a psychiatric 
disorder based on a de novo review of the record.  

In a November 1992 decision, the Board held that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  In the 1992 decision, 
the Board explained that the veteran's claim of entitlement 
to service connection for PTSD was based on his assertion of 
service in Vietnam, and that the veteran had not served in 
Vietnam.

In April 1995, the Board again denied the veteran's 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, on the basis that new and material evidence had not 
been submitted to reopen the claim.  In February 1996, the 
Senior Deputy Vice Chairman of the Board denied the veteran's 
motion for reconsideration of the April 1995 Board decision.

In May 1996 and February 1999, the RO held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD. The veteran did 
not file a timely notice of disagreement with either of these 
RO decisions.  The evidence before the RO included altered 
copies of the veteran's DD Form-214 purporting to show that 
he served on active service until January 1965 instead of 
January 1964, and that he was wounded in Vietnam and received 
two Purple Heart awards.  

Service connection for an acquired psychiatric disorder was 
denied in an April 1995 Board decision.  The evidence then of 
record included no competent medical opinion relating the 
veteran's current psychiatric disorders to service.

In a January 2000 statement, Donald Dubois, M.D., an 
internist with Redington Medical Associates, opined that the 
veteran's current mental health diagnosis related to symptoms 
that he had had during the time of his military service.  Dr. 
Dubois' opinion was based on his treatment of the veteran for 
one year, as well as a review of the veteran's service 
medical records.  Thereafter, in a February 2001 statement, 
Ann Marie Gordon, M.D., director of occupational health at 
the Washington Hospital Center, opined that it was likely 
that the veteran's diagnoses of worsening emotional 
instability were early signs of the subsequent diagnoses of 
schizophrenia/bipolar disorder.  Dr. Gordon's opinion was 
based on a review of the veteran's claims file and his 
service medical records.  

In the Board's view, the medical opinions of both Drs. Dubois 
and Gordon constitute competent medical evidence of the onset 
of a psychiatric disorder during the veteran's military 
service.  This evidence is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, it is new and 
material and the claim is reopened.  

With respect to the merits of the veteran's claim, the Board 
notes that service medical records reflect that in May 1962, 
the veteran was reported to have difficulties with anxiety, 
depression, and frustration.  He was noted to be taking 
Librium.  The veteran was diagnosed in August 1962 with 
emotional instability reaction.  His symptoms were described 
as "worsening" since his entry in the U.S. Marine Corps.  
Recommendations were made at that time for an administrative 
discharge.  He was again evaluated in May 1963 for worsening 
symptoms, and diagnosed with severe emotional instability 
reaction with recommendations for discharge.  Anxiety was a 
prominent feature in these evaluations.  The conclusions at 
that time based his symptoms on personality defects.  There 
was no evidence of psychosis or delusions.  There was 
evidence of deficits in affective and/or verbal expression as 
well as motivation.  

Post service, the medical evidence reflects diagnoses to 
include schizoaffective disorder, bipolar disorder, anxiety 
disorder, personality disorder, depression, and periods of 
alcohol dependence.  

As noted above, both Drs. Dubois and Gordon reviewed the 
veteran's service medical records.  Dr. Dubois opined that it 
was certainly likely that the veteran's diagnosis of 
emotional instability was a precursor or early stage symptom 
related to his underlying diagnosis of schizophrenia/bipolar 
disorder.  

Dr. Gordon noted that the veteran appeared to have a 
reasonably well-established diagnosis of mental disorders 
post service.  She indicated that despite the fact that the 
diagnoses were not made during service or within the 
presumptive period, there was evidence to suggest the 
presence of symptoms of mental imbalance during that time.  
There was also evidence to suggest worsening symptoms during 
service.  Dr. Gordon opined that it was likely that the 
veteran's diagnosis of worsening emotional instability was an 
early sign of the subsequent diagnoses of 
schizophrenia/bipolar disorder.  

The Board is cognizant that in reviewing the veteran's claims 
file, there is a lack of competent medical evidence that 
refutes the conclusions of Drs. Dubois and Gordon.  Given the 
competent medical opinions of record, there is no evidence 
against the claim.  Consequently, the veteran is entitled to 
service connection for an acquired psychiatric disability 
other than PTSD, namely schizophrenia/bipolar disorder.  
38 U.S.C.A. § 5107(b). 

ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disability 
other than PTSD is reopened.

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, namely schizophrenia/bipolar 
disorder, is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

